Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding prior arguments directed at section 112B, the rejections are maintained. After further consideration and in light of the last interview, there is still not a way to distinguish the claimed device from any other finFET array. Stated most simply, the instant invention takes advantage of naturally occurring process variations to encode security directly on to the manufactured IC. However, there is still no way to tell, by looking at the structure itself, if any other finFET array infringes since any encoded security exists only in the encoder’s mind. It is still not possible to know structurally if any of the devices passing or meeting a threshold due to process variations have been used to form a security code.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  "Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent (MPEP 2173.02(B))." As previously discussed, it is not clear how, for example, Wei’s invention below would structurally differentiate from the instant invention. A person holding a processor using TSMC’s any finFET technology cannot possibly know if some of the process variation were used to create a security code, since there is no difference between the finFETs themselves, other than naturally occurring process variation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9 and 11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 20210280708 to Wei et al. (Wei).
Regarding Claim 1, Wei teaches a semiconductor chip comprising: 
a substrate 102 having a major surface; 
a boundary defined on the major surface in accordance with a threshold thickness associated with at least one gate cut 420-1 passing (CT) fin formed on the major surface, the threshold thickness corresponding to a critical thickness of a work function metal 406-1 (WFM); and 
a plurality of non-planar devices fabricated on the surface at the boundary (see Fig. 4C), formed with a process that deposits the (WFM) to the threshold thickness on all of the plurality of non-planar devices with random variations to the threshold thickness defined by random variations in CT fin position, wherein the CT fin forms a random distribution of a plurality of field effect transistors (FETs) with varying work function metal WFM thickness that includes one or more first FETs that have a WFM thickness between CT and fin less than the threshold thickness and one or more second FETs that have a WFM thickness that exceeds the threshold thickness, wherein a physical unclonable function (PUF) region is defined in accordance with the random distribution.
The limitations regarding threshold thickness and method of production are product by process limitations that do not bear weight on the claim (MPEP 2113).
There is no way to distinguish the device of Claim 1 from the device of Wei. Wei’s device, as do all devices, suffer from some process variation. There will inherently be some variation in the thickness between the gate cuts 420-1 and 452-2 and the fins closest to them, which will cause some to be above and some below a chosen threshold. 
Applicants are essentially assigning a security code to observed finFETs, and as a result the claimed devices cannot distinguish structurally from any other array of finFETs.

Regarding Claim 3, Wei teaches the semiconductor chip of claim 1, wherein the one or more first FETs and the one or more second FETs form a random series of logic "1" and "0" states (see above regarding product by process and structural differentiation).

Regarding Claim 4, Wei teaches the semiconductor chip of claim 1, wherein each of the one or more first FETs include CT-fin spacing less than the threshold thickness and behaves differently from a regular an operational FET (see above regarding product by process and structural differentiation).

Regarding Claim 5, Wei teaches the semiconductor chip of claim 1, wherein each of the one or more second FETs include CT-fin spacing greater than the threshold thickness and behaves as a regular an operational FET (see above regarding product by process and structural differentiation).

Regarding Claim 6, Wei teaches the semiconductor chip of claim 1, wherein the one or more first FETs exhibit higher threshold voltage and lower drive current than the one or more second FETs (this occurs naturally with process variation).

Regarding Claim 7, Wei teaches the semiconductor chip of claim 2, t wherein the plurality of non-planar devices form a multiple-bit security code (see above regarding product by process and structural differentiation).

Regarding Claim 7, Wei teaches the semiconductor chip of claim 1, wherein the one or more first FETs have varying voltage thresholds and the one or more second FETs have a consistent voltage threshold (this occurs naturally with process variation).

Regarding Claim 9, Wei teaches an array of transistors comprising: 
a substrate having a major surface; 
a boundary defined on the major surface in accordance with a threshold thickness associated with at least one gate cut passing (CT) fin formed on the major surface, the threshold thickness corresponding to a critical thickness of a work function metal (WFM); and 
a plurality of transistors fabricated on the surface at the boundary, formed with a process that deposits the (WFM) to the threshold thickness on all of the plurality of non-planar devices with random variations to the threshold thickness defined by random variations in CT fin position, wherein the CT fin forms a random distribution of a plurality of field effect transistors (FETs) with varying work function metal WFM thickness that includes one or more first FETs that have a WFM thickness between CT and fin less than the threshold thickness and one or more second FETs that have a WFM thickness that exceeds the threshold thickness, wherein a physical unclonable function (PUF) region is defined in accordance with the random distribution (see again above regarding inherency and product by process limitations).

Regarding Claim 11, Wei teaches the array of transistors of claim 9, wherein the one or more first FETs and the one or more second FETs form a random series of logic "1" and "0" states (see above regarding product by process and structural differentiation).

Regarding Claim 12, Wei teaches the array of transistors of claim 9, wherein each of the one or more first FETs include CT-fin spacing greater than the threshold thickness and behaves as an operational FET (see again above regarding inherency and product by process limitations).

Regarding Claim 13, Wei teaches the array of transistors of claim 9, wherein each of the one or more first FETs include CT-fin spacing less than the threshold thickness and behaves differently from a regular an operational FET (see again above regarding inherency and product by process limitations).

Regarding Claim 14, Wei teaches the array of transistors of claim 9, wherein the one or more first FETs exhibit higher threshold voltage and lower drive current than the one or more second FETs.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812